On June 3, 2005, this court suspended the respondent, Rebecca Arlene Ware, from the practice of law in Kansas for a period of 1 year. See In re Ware, 279 Kan. 884, 112 P.3d 155 (2005). Before reinstatement, the respondent was required to pay the costs of the disciplinary action and comply with Supreme Court Rule 218 (2006 Kan. Ct. R. Annot. 314).
The Disciplinary Administrator’s office has verified that the respondent has fully complied with the conditions imposed upon her. This court finds that the respondent, Rebecca Arlene Ware, should be reinstated to the practice of law in the state of Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas as of the date of this order.
It Is Further Ordered that this order of reinstatement shall be published in the official Kansas Reports.